Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2021 has been entered.
 	The amendments to the claims have overcome the 35 USC 112 rejection and the obviousness-type double patenting rejection. The art rejection has been modified in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/087178.
	This reference teaches a dental composition of a polymer matrix and pre-reacted cement particles for use in endodontic treatment of teeth, such as for a root-end filling material or a pulp capping agent (para 10-11). Paragraph [0010] teaches that the polymer can be gutta percha or any known thermos-sensitive or thermo-reversible polymer. Example 3 teaches a direct pulp capping composition comprising 22 wt% of pre-reacted MTA, 73.2 wt% urethane dimethylacrylate (UDMA) and 0.2 wt% of camphorquione (CQ), as the light curing imitator. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed composition and process. 
s 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/087178 in view of U.S. patent 4,813,876 and U.S. patent application publication 2007/0077538.
	WO 2005/087178 teaches a dental composition of a polymer matrix and pre-reacted cement particles for use in endodontic treatment of teeth, such as for a root-end filling material or a pulp capping agent (para 10-11). Paragraph [0010] teaches that the polymer can be gutta percha or any known thermos-sensitive or thermo-reversible polymer. Example 3 teaches a direct pulp capping composition comprising 22 wt% of pre-reacted MTA, 73.2 wt% urethane dimethylacrylate (UDMA) and 0.2 wt% of camphorquione (CQ), as the light curing imitator. Urethane dimethylacrylate forms a cross-linked polymer when cured. Example 3 teaches the composition is produced by providing pre-reacted MTA, grinding the pre-reacted MTA through an 80 mesh sieve, which means it has a size of less than 80 mesh or 177 microns and mixing the ground pre-reacted MTA with 73.2 wt% urethane dimethylacrylate (UDMA) and 0.2 wt% of camphorquione (CQ), as the light curing imitator and then curing the mixture. Based on the teachings in paragraphs [0010] and [0011]; one of ordinary skill in the art would have found it obvious to replace the taught polymer system of UDMA/CQ with gutta percha to form a direct pulp capping composition comprising 22 wt% of pre-reacted MTA and about 73.4 wt% gutta percha, which is a crystalline hydrocarbon polymer and to produce the composition by providing pre-reacted MTA, grinding the pre-reacted MTA through an 80 mesh sieve, which means it has a size of less than 80 mesh or 177 microns and mixing the ground pre-reacted MTA with 73.2 wt% gutta percha. Both of these composition meets the compositional requirements and uses of claims 1 and 5-7; one of ordinary skill in the art would expect it to inherently have the properties of 
	While WO 2005/087178 does not teach the exact average size range for the ground pre-reacted MTA except that it is less than 177 microns; it is known in the art, as shown by U.S. patent 4,813,876 and U.S. patent application publication 2007/0077538, that fillers for direct pulp capping compositions, which includes the taught pre-reacted MTA, can have an average size of 0.01-20 microns. In addition, it is known that the size of the area of the exposed pulp can vary and that a capping composition having particles of a size such as that taught in WO 2005/087178 may be too large for some exposed pulp areas. Therefore, one of ordinary skill in the art would have found it obvious to grind the taught pre-reacted MTA to the known filler size of for direct pulp capping composition of 0.01-20 microns to allow for it to be used in applications where larger filler particles cannot be used. This suggested range of 0.01-20 microns falls within the claimed average size range. The references suggest the claimed compositions and processes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/16/21